THIRD AMENDED AND RESTATED SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”)
is made as of September 16, 2011 by and among OptimizeRx Corporation, a Nevada
corporation (“Debtor”), and Vicis Capital Master Fund (“Vicis”), a sub-trust of
Vicis Capital Series Master Trust, a unit trust organized and existing under the
laws of the Cayman Islands, and amends and restates the 2010 Security Agreement
(as defined below).

R E C I T A L S

WHEREAS, Debtor, Physicians Interactive, Inc., a Delaware corporation (“PI”) and
Vicis are parties to that certain Second Amended and Restated Security Agreement
dated as of October 5, 2010 between Debtor, PI and Vicis (the “2010 Security
Agreement”).

WHEREAS, pursuant to a Securities Purchase Agreement dated as of September 8,
2008, by and between Vicis and Debtor (the “Series A Purchase Agreement”),
Debtor has issued shares of Debtor’s Series A Convertible Preferred Stock, par
value $.001 per share (the “Series A Preferred Shares”), to Vicis.

WHEREAS, pursuant to a Securities Purchase Agreement dated as of June 4, 2010,
by and between Debtor and Vicis (the “2010 Purchase Agreement”), Debtor has
issued shares of Debtor’s Series B Convertible Preferred Stock, par value $.001
per share (the “2010 Preferred Shares”), to Vicis.

WHEREAS, pursuant to a Securities Purchase Agreement dated October 5, 2010, by
and between Debtor and PI (the “PI Purchase Agreement”), Debtor agreed to sell
and issue to PI, among other securities, a Secured Promissory Note in the
principal amount of $1,000,000 (the “Note”).

WHEREAS, the obligations of Debtor (i) to Vicis under the Series A Preferred
Shares, the Series A Purchase Agreement and the other Transaction Documents (as
defined in the Series A Purchase Agreement), (ii) to Vicis under the 2010
Preferred Shares, the 2010 Purchase Agreement and the other Transaction
Documents (as defined in the 2010 Purchase Agreement, and (iii) to PI under the
Note, the PI Purchase Agreement and the other Transactional Documents (as
defined in the PI Purchase Agreement) were secured by the 2010 Security
Agreement.

WHEREAS, pursuant to a Termination Agreement and Release dated September 16,
2011, by and among the Debtor, OptimizeRx Corporation, a Michigan corporation,
Vicis, Physicians Interactive Holdings, LLC, a Delaware limited liability
company, and PI, the Debtor’s obligations to PI under the Note, the PI Purchase
Agreement and the other Transaction Documents (as defined in the PI Purchase
Agreement) have been terminated, and PI has released its security interest in
the security and collateral securing such obligations, including without
limitation, the collateral described in the 2010 Security Agreement.

WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith, by
and between Debtor and Vicis (as amended or modified from time to time, the
“2011 Purchase Agreement, and collectively with the Series A Purchase Agreement
and the 2010 Purchase Agreement, the “Purchase Agreements”), Debtor has issued
shares and may issue additional shares of Debtor’s Series B Convertible
Preferred Stock (the “2011 Preferred Shares”, and collectively with the Series A
Preferred Shares and the 2010 Preferred Shares, the “Preferred Shares”) to
Vicis.

 

 

WHEREAS, it is a material inducement to Vicis’s execution of the 2011 Purchase
Agreement and purchase of the 2011 Preferred Shares that the Debtor and execute
and deliver to Vicis this Security Agreement.

WHEREAS, this Security Agreement is the Security Agreement referred to in the
Purchase Agreements.

NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with Vicis as follows:

ARTICLE I
DEFINITIONS

Capitalized terms not defined herein shall have the meaning given to them in the
2011 Purchase Agreement. Capitalized terms not otherwise defined herein and
defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:

1.1                Accounts. “Accounts” shall mean all accounts, including
without limitation all rights to payment for goods sold or services rendered
that are not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.

1.2                Collateral. “Collateral” shall mean all personal properties
and assets of Debtor, wherever located, whether tangible or intangible, and
whether now owned or hereafter acquired or arising, including without
limitation:

(a)                 all Inventory and documents relating to Inventory;

(b)                 all Accounts and documents relating to Accounts;

(c)                 all equipment, fixtures and other goods, including without
limitation machinery, furniture, vehicles and trade fixtures;

(d)                 all general intangibles (including without limitation
payment intangibles, software, customer lists, sales records and other business
records, contract rights, causes of action, and licenses, permits, franchises,
patents, copyrights, trademarks, and goodwill of the business in which the
trademark is used, trade names, or rights to any of the foregoing), promissory
notes, contract rights, chattel paper, documents, letter-of-credit rights and
instruments;

(e)                 all motor vehicles;

(f)                  (i) all deposit accounts and (ii) all cash and cash
equivalents deposited with or delivered to Vicis from time to time and pledged
as additional security for the Obligations;

2

 

 

(g)                 all investment property;

(h)                 all commercial tort claims; and

(i)                   all additions and accessions to, all spare and repair
parts, special tools, equipment and replacements for, and all supporting
obligations, proceeds and products of, any and all of the foregoing assets
described in Sections (a) through (h), inclusive, above.

1.3                Event of Default. “Event of Default” shall have the meaning
specified in the 2011 Purchase Agreement.

1.4                Inventory. “Inventory” shall mean all inventory, including
without limitation all goods held for sale, lease or demonstration or to be
furnished under contracts of service, goods leased to others, trade-ins and
repossessions, raw materials, work in process and materials used or consumed in
Debtor’s business, including, without limitation, goods in transit, wheresoever
located, whether now owned or hereafter acquired by Debtor, and shall include
such property the sale or other disposition of which has given rise to Accounts
and which has been returned to or repossessed or stopped in transit by Debtor.

1.5                Obligations. “Obligations” shall mean (a) Debtor's obligation
to pay dividends on, and redeem at the Maturity Date, the Preferred Shares as
required by the terms thereof; (b) all obligations of the Debtor associated with
any renewal, extension, refinancing, or amendment to the terms of the Preferred
Shares; and (c) all other debts, liabilities, obligations, covenants and
agreements of Debtor contained in the Transaction Documents.

1.6                Person. “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.

1.7                Security Agreement. “Security Agreement” shall mean this
Third Amended and Restated Security Agreement, together with the schedules
attached hereto, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.

1.8                Security Interest. “Security Interest” shall mean the
security interest of Vicis in the Collateral granted by Debtor pursuant to this
Security Agreement.

1.9                Transaction Documents. “Transaction Documents” shall mean, as
applicable, (i) the Transaction Documents (as that term is defined in the Series
A Purchase Agreement), (ii) the Transaction Documents (as that term is defined
in the 2010 Purchase Agreement), and (iii) the Transaction Documents (as that
term is defined in the 2011 Purchase Agreement).

1.10            UCC. “UCC” shall mean the Uniform Commercial Code as adopted in
the State of Nevada and in effect from time to time.

3

 

 

ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES

2.1                The Security Interest.  To secure the full and complete
payment and performance when due (whether at maturity, by acceleration, or
otherwise) of each of the Obligations, Debtor hereby grants to Vicis, its
successors and assigns, a security interest in all of Debtor’s right, title and
interest in and to the Collateral.

2.2                Representations and Warranties.  Debtor hereby represents and
warrants to Vicis that:

(a)                 The records of Debtor with respect to the Collateral are
presently located only at the address(es) listed on Schedule 1 attached to this
Security Agreement.

(b)                 The Collateral is presently located only at the location(s)
listed on Schedule 1 attached to this Security Agreement.

(c)                 The chief executive office and chief place(s) of business of
Debtor are presently located at the address(es) listed on Schedule 1 to this
Security Agreement.

(d)                 Debtor is a Nevada corporation and its exact legal name is
set forth in the definition of “Debtor” in the introductory paragraph of this
Security Agreement. The organization identification number of Debtor is listed
on Schedule 1 to this Security Agreement.

(e)                 All of Debtor’s present patents and trademarks, if any,
including those which have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement. All of Debtor’s
present copyrights registered with, or for which an application for registration
has been filed in, the United States Copyright Office or any similar office or
agency of any state or any other country are listed on Schedule 2 attached to
this Security Agreement.

(f)                  Debtor has good title to, or valid leasehold interest in,
all of the Collateral and there are no Liens on any of the Collateral except
Permitted Liens.

2.3                Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Vicis at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by Part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether Debtor is an organization, the type of organization and any
state or federal organization identification number issued to Debtor. Debtor
agrees to furnish any such information to Vicis promptly upon request. Debtor
also ratifies its authorization for Vicis to have filed in any UCC jurisdiction
any like initial financing statements or amendments thereto if filed prior to
the date hereof.

4

 

 

ARTICLE III
AGREEMENTS OF DEBTOR

From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, Debtor shall:

3.1                Sale of Collateral.  Not sell, lease, transfer or otherwise
dispose of Collateral or any interest therein, except as provided for in the
Purchase Agreements and for sales of Inventory in the ordinary course of
business.

3.2                Maintenance of Security Interest.  

(a)                 At the expense of Debtor, defend the Security Interest
against any and all claims of any Person adverse to Vicis and take such action
and execute such financing statements and other documents as Vicis may from time
to time request to maintain the perfected status of the Security Interest.
Debtor shall not further encumber or grant a security interest in any of the
Collateral except as provided for in the Purchase Agreements.

(b)                 Take any other action requested by Vicis to ensure the
attachment, perfection and first priority of, and the ability of Vicis to
enforce its security interest in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that Debtor’s signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Vicis to enforce, its
security interest in such Collateral, (iii) taking all actions required by any
earlier versions of the UCC (to the extent applicable) or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction, and (iv) obtaining waivers from landlords where any of
the tangible Collateral is located in form and substance satisfactory to Vicis.

3.3                Locations.  Give Vicis at least 30 days prior written notice
of Debtor’s intention to relocate the tangible Collateral (other than Inventory
in transit) or any of the records relating to the Collateral from the locations
listed on Schedule 1 attached to this Security Agreement, in which event
Schedule 1 shall be deemed amended to include the new location. Any additional
filings or refilings requested by Vicis as a result of any such relocation in
order to maintain the Security Interest in the Collateral shall be at Debtor’s
expense.

3.4                Insurance.  Keep the Collateral consisting of tangible
personal property insured against loss or damage to the Collateral under a
policy or policies covering such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke and uniform standard extended coverage and vandalism and malicious
mischief endorsements, limited only as may be provided in the standard form of
such endorsements at the time in use in the applicable state. Such insurance
shall be for amounts not less than the actual replacement cost of the
Collateral. No policy of insurance shall be so written that the proceeds thereof
will produce less than the minimum coverage required by the preceding sentence,
by reason of co-insurance provisions or otherwise, without the prior consent
thereto in writing by Vicis. Debtor will obtain lender’s loss payable
endorsements on applicable insurance policies in favor of Vicis and will provide
certificates of such insurance to Vicis. Debtor shall cause each insurer to
agree, by endorsement on the policy or policies or certificates of insurance
issued by it or by independent instrument furnished to Vicis, that such insurer
will give 30 days prior written notice to Vicis before such policy will be
altered or canceled. No settlement of any insurance claim shall be made without
Vicis’s prior written consent. In the event of any insured loss, Debtor shall
promptly notify Vicis thereof in writing, and Debtor hereby authorizes and
directs any insurer concerned to make payment of such loss directly to Vicis as
its interest may appear. Vicis is authorized, in the name and on behalf of
Debtor, to make proof of loss and to adjust, compromise and collect, in such
manner and amounts as it shall determine, all claims under all policies; and
Debtor agrees to sign, on demand of Vicis, all receipts, vouchers, releases and
other instruments which may be necessary or desirable in aid of this
authorization. The proceeds of any insurance from loss, theft, or damage to the
Collateral shall be held in a segregated account established by Vicis and
disbursed and applied at the discretion of Vicis, either in reduction of the
Obligations or applied toward the repair, restoration or replacement of the
Collateral.

5

 

3.5                Name; Legal Status.  (a) Without providing at least 30 days
prior written notice to Vicis, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Vicis of such organizational identification number, and (c)
Debtor will not change its type of organization or jurisdiction of organization.

ARTICLE IV
RIGHTS AND REMEDIES

4.1                Right to Cure.  In case of failure by Debtor to procure or
maintain insurance, or to pay any fees, assessments, charges or taxes arising
with respect to the Collateral, Vicis shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to Vicis immediately upon demand, together with interest at an annual
rate equal to 10% from the date of disbursement by Vicis to the date of payment
by Debtor.

4.2                Rights of Parties.  Upon the occurrence and during the
continuance of an Event of Default, in addition to all the rights and remedies
provided in the Transaction Documents or in Article 9 of the UCC and any other
applicable law, Vicis may (but is under no obligation so to do):

(a)                 require Debtor to assemble the Collateral at a place
designated by Vicis, which is reasonably convenient to the parties; and

(b)                 take physical possession of Inventory and other tangible
Collateral and of Debtor’s records pertaining to all Collateral that are
necessary to properly administer and control the Collateral or the handling and
collection of Collateral, and sell, lease or otherwise dispose of the Collateral
in whole or in part, at public or private sale, on or off the premises of
Debtor; and

(c)                 collect any and all money due or to become due and enforce
in Debtor’s name all rights with respect to the Collateral; and

(d)                 settle, adjust or compromise any dispute with respect to any
Account; and

(e)                 receive and open mail addressed to Debtor; and

(f)                  on behalf of Debtor, endorse checks, notes, drafts, money
orders, instruments or other evidences of payment.

4.3                Power of Attorney.  Upon the occurrence and during the
continuance of an Event of Default, Debtor does hereby constitute and appoint
Vicis as Debtor’s true and lawful attorney with full power of substitution for
Debtor in Debtor’s name, place and stead for the purposes of performing any
obligation of Debtor under this Security Agreement and taking any action and
executing any instrument which Vicis may deem necessary or advisable to perform
any obligation of Debtor under this Security Agreement, which appointment is
irrevocable and coupled with an interest, and shall not terminate until the
Obligations are paid in full.

6

 

 

4.4                Right to Collect Accounts.  Upon the occurrence and during
the continuance of an Event of Default and without limiting Debtor’s obligations
under the Transaction Documents: (a) Debtor authorizes Vicis to notify any and
all debtors on the Accounts to make payment directly to Vicis (or to such place
as Vicis may direct); (b) Debtor agrees, on written notice from Vicis, to
deliver to Vicis promptly upon receipt thereof, in the form in which received
(together with all necessary endorsements), all payments received by Debtor on
account of any Account; (c) Vicis may, at its option, apply all such payments
against the Obligations or remit all or part of such payments to Debtor; and (d)
Vicis may take any actions in accordance with Section 4.7 of this Agreement.

4.5                Reasonable Notice.  Written notice, when required by law,
sent in accordance with the provisions of Section 5.7 and given at least ten
business days (counting the day of sending) before the date of a proposed
disposition of the Collateral shall be reasonable notice.

4.6                Limitation on Duties Regarding Collateral.  Except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the sole duty of Vicis with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as Vicis deals with similar property for its own account.
Neither Vicis nor any of its directors, officers, employees or agents, shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Debtor or otherwise.

4.7                Lock Box; Collateral Account. This Section 4.7 shall be
effective only upon the occurrence and during the continuance of an Event of
Default. If Vicis so requests in writing, Debtor will direct each of its debtors
on the Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis. Debtor hereby
authorizes and directs Vicis to deposit into a special collateral account to be
established and maintained by Vicis all checks, drafts and cash payments
received in said lock box. All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied. At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application selected in the sole discretion of
Vicis, or permit Debtor to withdraw all or any part of the balance on deposit in
said collateral account. If a collateral account is so established, Debtor
agrees that it will promptly deliver to Vicis, for deposit into said collateral
account, all payments on Accounts and chattel paper received by it. All such
payments shall be delivered to Vicis in the form received (except for Debtor’s
endorsement where necessary). Until so deposited, all payments on Accounts and
chattel paper received by Debtor shall be held in trust by Debtor for and as the
property of Vicis and shall not be commingled with any funds or property of
Debtor.

4.8                Application of Proceeds.  Vicis shall apply the proceeds
resulting from any sale or disposition of the Collateral in the following order:

(a)                 to the reasonable costs of any sale or other disposition;

7

 

 

(b)                 to the reasonable expenses incurred by Vicis in connection
with any sale or other disposition, including attorneys’ fees;

(c)                 to the payment to Vicis of the Obligations then due and
owing in any order selected by Vicis; and

(d)                 to Debtor.

4.9                Other Remedies.  No remedy herein conferred upon Vicis is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Security Agreement and the Transaction Documents now or hereafter existing
at law or in equity or by statute or otherwise. No failure or delay on the part
of Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.

ARTICLE V
MISCELLANEOUS

5.1                Expenses and Attorneys’ Fees.  Debtor shall pay all fees and
expenses incurred by Vicis, including the fees of counsel including in-house
counsel, in connection with the protection, administration and enforcement of
the rights of Vicis under this Security Agreement or with respect to the
Collateral, including without limitation the protection and enforcement of such
rights in any bankruptcy.

5.2                Setoff.  Debtor agrees that Vicis shall have all rights of
setoff and bankers’ lien provided by applicable law.

5.3                Assignability; Successors.  Debtor’s rights and liabilities
under this Security Agreement are not assignable or delegable, in whole or in
part, without the prior written consent of Vicis. The provisions of this
Security Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties.

5.4                Survival.  All agreements, representations and warranties
made in this Security Agreement or in any document delivered pursuant to this
Security Agreement shall survive the execution and delivery of this Security
Agreement, and the delivery of any such document.

5.5                Governing Law.  This Security Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York applicable to contracts made and wholly performed within such state.

5.6                Counterparts; Headings.  This Security Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same agreement. The
article and section headings in this Security Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.

8

 

 

5.7                Notices.  All communications or notices required or permitted
by this Security Agreement shall be given to Debtor in accordance with Section
12.6 of the 2011 Purchase Agreement.

5.8                Amendment; No Waiver; Cumulative Remedies.  No amendment of
this Security Agreement shall be effective unless in writing and signed by
Debtor and Vicis. Vicis shall not by any act (except by a written instrument
signed by Vicis), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of Vicis, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by Vicis of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Vicis would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

5.9                Severability.  Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement in such jurisdiction or affecting the validity or enforceability of
any provision in any other jurisdiction.

5.10            WAIVER OF RIGHT TO JURY TRIAL.   VICIS AND DEBTOR ACKNOWLEDGE
AND AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT
WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES
AGREE THAT ANY LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

5.11            Submission to Jurisdiction.  As a material inducement to Vicis
to execute the 2011 Purchase Agreement and purchase the 2011 Preferred Shares:

(a)                 DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER
RELATING TO OR ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN
COURTS OF THE STATE OF NEW YORK OR THE FEDERAL COURTS LOCATED IN NEW YORK AND
DEBTOR CONSENTS TO THE JURISDICTION OF SUCH COURTS. DEBTOR WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY
HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN
INCONVENIENT COURT; AND

9

 

 

(b)                 Debtor consents to the service of process in any such action
or proceeding by certified mail sent to Debtor at the address specified in
Section 12.6 of the 2011 Purchase Agreement.

5.12            Effect of Amendment and Restatement. This Security Agreement
amends and restates the 2010 Security Agreement and shall not be construed to be
a substitution or novation of the 2010 Security Agreement.

[SIGNATURE PAGE TO FOLLOW]

10

 

IN WITNESS WHEREOF, this Third Amended and Restated Security Agreement has been
executed as of the day and year first above written.

OPTIMIZERX CORPORATION By: /s/ H. David Lester Name: H. David Lester Title: CEO

VICIS CAPITAL MASTER FUND

By: Vicis Capital LLC

By: /s/ Keith W. Hughes Name: Keith W. Hughes Title: CFO

11

 

SCHEDULE 1 TO THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Locations of Collateral

Organizational ID:      

 

 

 

Address of Debtor’s records of Collateral and chief executive office:

 

 

 

Collateral Locations:

 

 

 

12

 

SCHEDULE 2 TO THIRD AMENDED AND RESTATED SECURITY AGREEMENT

Intellectual Property

 

 

Patents

 

 

Trademarks

 

 

Copyrights

 

 

 

